Citation Nr: 1600729	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for tinea versicolor.

2. Entitlement to a rating in excess of 10 percent for appendectomy scar.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

5. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinea versicolor and/or a low back disability.

6. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the appeal lies with the RO in Columbia, South Carolina.

In January 2014, the Veteran testified at a hearing at the Columbia RO before a Decision Review Officer (DRO).  A transcript of that proceeding is of record.  While the Veteran requested a hearing before a member of the Board, he withdrew that request in a March 2015 statement.

In a March 2015 rating decision, the RO awarded 30 and 10 percent ratings for the Veteran's tinea versicolor and appendectomy scar, respectively.  Those ratings were effective from October 14, 2011, the date of receipt of the Veteran's claim for increased ratings.  As higher schedular ratings are available for those disabilities, those claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

While the Veteran has filed a claim for service connection for depression, the Board has expanded the issue to include all psychiatric disorders, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. Tinea versicolor affects less than 20 percent of the Veteran's total body area and less than 5 percent of the Veteran's exposed area; tinea versicolor requires the systemic use of topical corticosteroids for 6 weeks or more, but not constantly or near-constantly, during a 12-month period.

2. Appendectomy scar is linear and painful, but not unstable.

3. In an unappealed June 1994 decision, the Board denied the Veteran's claim of service connection for a psychiatric disorder.

4. The evidence received since the June 1994 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a psychiatric disorder.

5. A November 1996 rating decision denied reopening the claim of service connection for a low back disability.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within a year of its issuance.

6. The evidence received more than one year since the November 1996 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disability.

7. An acquired psychiatric disorder did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; a psychosis did not manifest within the first post-service year.

8. A low back disability did not have its clinical onset in service and is not otherwise related to active duty.






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2015).

2. The criteria for a rating in excess of 10 percent for appendectomy scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).

3. The June 1994 Board decision, which denied service connection for a psychiatric disorder, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2015).

4. The additional evidence received since the June 1994 Board decision that denied the claim of service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The November 1996 rating decision that denied reopening the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2015).

6. The additional evidence received more than one year since the November 1996 rating decision that denied reopening the claim for service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A.       § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7. The criteria for entitlement to service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.303, 3.304, 3.310 (2015).

8. The criteria for entitlement to service connection for a low back disability are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letters dated in October 2011, December 2011 and February 2012, which fully addressed all notice elements.  The October 2011 letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings.  All three letters advised the Veteran of the evidentiary requirements for new and material evidence and service connection, of his and VA's respective duties for obtaining evidence, and of the process by which disability ratings and effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

Regarding the duty to assist, service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided with VA examinations to assess the severity of his skin and scar disabilities in December 2011 and September 2014.  The Board finds these examinations are adequate for deciding the issues of entitlement to higher ratings for tinea versicolor and appendectomy scar on appeal, as they involve a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and findings that are responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.

The Veteran was afforded an examination to determine the nature and etiology of any acquired psychiatric disorder.  The October 2014 VA examiner offered an opinion regarding the etiology of the Veteran's psychiatric disorder in a February 2015 addendum opinion.  The examiner provided a clear, supporting rationale for his opinion.  Thus, the examination is adequate.  Id.  

The Veteran has not been provided VA examination in relation to his claim for a low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, while the Veteran has argued that he experienced a low back problems in service, his contentions are not credible, as will be discussed in greater detail below.  Further, there is no competent and credible assertion that a low back disability is related to service, as will also be discussed below.  Thus, the standards of McLendon are not met, and a VA examination is not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Merits

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Tinea Versicolor

The Veteran's tinea versicolor has been rated as 30 percent disabling throughout the entire period on appeal pursuant to Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7813 provides that the disability is to be rated as disfigurement or scars of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801 through 7805; or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118.

The Veteran's tinea versicolor has been rated under Diagnostic 7806, pertaining to dermatitis.  Under Diagnostic Code 7806, a 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.

In December 2011, the Veteran was afforded a VA examination to determine the severity of his tinea versicolor.  The examiner described the Veteran's skin disability as dermatophytosis, and indicated that the condition did not cause scarring or disfigurement of the head, face or neck.  The use of topical corticosteroids for less than 6 weeks in the past 12 months was noted.  The Veteran denied constant or near-constant use of such medications.  No other treatments were noted.  Some residual hypopigmentation on the sternum and post-inflammatory hyperpigmentation in the groin area were noted.  No percentage of body area affected was identified, as there was no active rash or fungal infection shown at that time.  The examiner stated that the Veteran's skin disability did not impact his ability to work.

In April 2012, the Veteran submitted photographs of his tinea versicolor.

In September 2014, he was afforded a second VA examination.  The examiner stated that the Veteran's tinea versicolor manifests in light, itchy spots on the Veteran's body, but indicated that the condition did not cause scarring or disfigurement of the head, face or neck.  The examiner noted the condition was treated with topical corticosteroids for 6 weeks or more, but not constantly or near-constantly, in the past 12 months.  No other treatment for tinea versicolor was indicated.  Following physical examination, the examiner noted the Veteran's tinea versicolor affected 5 to 20 percent of his total body area and less than 5 percent of exposed area.  Tinea versicolor was described as light spots on the back, legs, arms and trunk.  The Veteran stated that itching prevents him from working.
Treatment records from this period do not refect treatment for tinea versicolor.

A rating in excess of 30 percent is not warranted for tinea versicolor.  The Board initially notes that Diagnostic Code 7806 distinguishes between "topical therapy" and "systemic therapy."  Specifically, if the skin disability affects less than 5 percent of the entire body or exposed areas, and no more than "topical" therapy is required, a noncompensable (zero percent) disability rating is assigned.  If treatment of the skin condition requires "systemic" therapy, higher ratings are assigned depending on frequency of use.  By its own language, Diagnostic Code 7806 indicates that skin disabilities treated by topical therapy, alone, are rated differently than those requiring non-topical, systemic therapy.  Here, the Veteran's treatment of his tinea versicolor has been solely with topical therapy.  There is no evidence that condition requires constant or near-constant systemic therapy during any 12-month period during the appeal period.  Moreover, as indicated above, there is no evidence that more than 40 percent of the Veteran's entire body or exposed areas are affected by tinea versicolor.  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Code 7806.  

Nor is an increased rating warranted under Diagnostic Codes 7800 through 7805.  Both examiners indicated that the Veteran's skin disability caused no scarring or disfigurement to the head, face or neck, rendering Diagnostic Code 7800 inapplicable.  The only other Diagnostic Code offering a rating in excess of 30 percent is Diagnostic Code 7801.  However, that code rates scars that are deep (associated with underlying soft tissue damage) and non-linear in an area greater than 144 square inches.  The Veteran's tinea versicolor has not resulted in any deep scars, let alone non-linear deep scars in an area greater than 144 square inches.  Thus, employment of alternative diagnostic codes does not avail the Veteran.

B. Appendectomy Scar

The Veteran's appendectomy scar has been rated as 10 percent disabling throughout the entire period on appeal pursuant to Diagnostic Code 7804.
Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

In December 2011, the Veteran was afforded a VA examination to determine the severity of his appendectomy scar.  The Veteran's scar was described as neither painful, unstable, nor deep.  The scar was linear and measured 13.5 centimeters.  The examiner stated that the Veteran's scar did not impact his ability to work.

In April 2012, the Veteran submitted photographs of his appendectomy scar.

In September 2014, the Veteran was afforded a VA examination to determine the nature and severity of his appendectomy scar.  The examiner noted that the scar resulted from an appendectomy performed in 1958.  The scar was described as painful because the Veteran reported being unable to wear a belt due to pressure and pain from the scar.  The examiner explained that the scar was not unstable.  The scar was linear and measured 14.5 centimeters.  The examiner stated that the scar does not impact the Veteran's ability to work.

Treatment records from this period do not reflect any treatment for the appendectomy scar.

A rating in excess of 10 percent for appendectomy scar is not warranted.  The evidence of record indicates only that the Veteran's appendectomy scar is painful.  As he does not have multiple scars, a higher rating under Diagnostic Code 7804 is not warranted.  Further, there is no evidence that the Veteran's scar is unstable.  Thus, an additional 10 percent rating is not warranted as the scar is not both unstable and painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Further, the Veteran's scar does not affect his head, face or neck, is not deep and does not affect an area of at least 12 square inches (77 square centimeters), 7800, 7801 and 7802 inapplicable.  See id at Note (3).  Finally, the only disabling effect of the Veteran's appendectomy scar is that it is painful, rendering Diagnostic Code 7805 inapplicable.  See id; 38 C.F.R. § 4.118, Diagnostic Code 7805.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  

C. Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected appendectomy scar and tinea versicolor.  The Veteran's disabilities are manifested by a painful scar and skin rashes treated with topical therapy.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the appendectomy scar causes no functional impairment, let alone any impact on the Veteran's ability to work.  See December 2011 and September 2014 VA Examination Reports.  Regarding his tinea versicolor, while the Veteran has recently asserted that itching associated with his skin disability impacts his employability, see September 2014 VA Examination Report, his assertion in this regard is not credible, as he has contrarily reported that he had to stop working due to depression and back problems.  See, e.g., October 16, 2012 VA psychiatric note.  There is no other reasonable indication in the record that his skin disability renders him unemployable.  To the contrary, the December 2011 VA examiner specifically stated that tinea versicolor does not impact the Veteran's employability.  The issue of entitlement to a TDIU is accordingly not raised by the record.

II. New and Material Evidence

A final claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A. Psychiatric Disorder

In a May 1993 decision, the Board reopened the claim of service connection for a psychiatric disorder and remanded it for additional development.  In a June 1994 decision, the Board denied the claim on the merits.  The Veteran sought no appeal of the June 1994 Board decision.  Thus, the June 1994 Board decision became final.  See 38 C.F.R. § 20.1100.

In the June 1994 Board decision, service connection for a psychiatric disorder was denied because there was no evidence that the Veteran's psychiatric disorder was associated with service.  At the time of the Board decision, service treatment records, VA treatment records, and the report of a 1988 VA examination were of record.

Since the June 1994 Board decision, new evidence has been associated with the Veteran's claims file.  Specifically, during his January 2014 DRO hearing, the Veteran testified that a medical professional has linked the Veteran's current depression with depression he purportedly experienced in service.  See DRO Hearing Transcript (Tr.) at 5.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Consequently, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.

B. Low Back Disability

In September 1996, the Veteran sought to reopen his claim for service connection for a low back disability.  In a November 1996 rating decision, the RO declined to reopen service connection for a low back disability, as there was no evidence that any current low back disability was related to service.  The Veteran did not appeal the November 1996 rating decision, and new and material evidence was not received within one year of that decision.  Thus, the November 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Since the November 1996 rating decision, new evidence has been submitted by the Veteran.  The Board's focus is directed towards a May 2012 e-mail of the Veteran's sister.  In that e-mail, she asserted that she, along with her brothers and parents, visited the Veteran at a military hospital, where he was treated for a severe back injury.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Consequently, the Veteran's claim of entitlement to service connection for a low back disability is reopened.

III. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, including psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A. Acquired Psychiatric Disorder

The Veteran contends that a current psychiatric disorder is related to service.  Specifically, the Veteran points to treatment for a personality disorder during service.

The Veteran has a current diagnosis of an acquired psychiatric disorder, namely major depressive disorder.  See October 2014 VA examination.  He was previously diagnosed with dysthymic disorder.  See August 1988 VA examination.

An April 1959, the Veteran was treated for mental health issues.  He reported nervousness about his mother's health and stated that he was so worried he could not concentrate.  The Veteran appeared tense and anxious, but did not show any evidence of a psychosis.   In August 1959, the Veteran was hospitalized at Walter Reed Army Hospital.  An August 3, 1959 record noted a diagnosis of "inadequate personality; severity, moderate; chronicity, chronic; manifestations, hypochondriasis; stress, unknown; predisposition, undetermined; impairment, marked."  An August 12, 1959 record notes a diagnosis of inadequate personality.  An August 26, 1959 physical examination revealed that the Veteran was ". . . not insane and that he possessed a character and behavior disorder. . . ."  Physical examination upon separation revealed "passive depressive reaction, chronic," which was noted to be the August 1959 diagnosis at Walter Reed.  September 1959 Report of Medical Examination.  Upon separation, the Veteran reported frequent trouble sleeping, depression, and nervous trouble.  See September 1959 Report of Medical History.

The Veteran was afforded a VA examination in November 1959, shortly following his separation from service.  There, the examiner diagnosed the Veteran with passive dependency reaction.  The examiner explained that there was not sufficient evidence to state that the Veteran has a psychosis.

A June 1988 treatment record notes depression for several years and the Veteran explained that he was treated for depression in 1959.

The Veteran was afforded a VA examination in August 1988.  There, the Veteran reported being hospitalized at Walter Reed during service for depression.  The Veteran was diagnosed with dysthymic disorder.  The examiner offered no opinion as to the etiology of the Veteran's dysthymic disorder.

At an October 1990 hearing before a DRO, the Veteran testified that he was treated for nervousness in service.

In a July 2012 VA treatment record, the Veteran reported being depressed since the 1950s and that he was hospitalized at Walter Reed for depression.

At his January 2014 DRO hearing, the Veteran testified that a doctor has told him that his depression is related to his mental health treatment at Walter Reed during service.  See January 2014 DRO Hearing Tr. at 5.  While the Veteran is competent to report such, hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In February 2015, a VA examiner provided an addendum opinion.  The examiner reviewed the Veteran's claims file, including his STRs.  The examiner concluded that it was less likely than not that any current psychiatric disorder was related to service.  The examiner noted a gap of over 30 years between service and chronicity of any Axis I mood or anxiety disorder.  The examiner also explained that while records during and shortly following service referred to a diagnosis of "passive depressive reaction," such notations were clearly typographical errors as there was no such diagnosis possible.  Instead, such notations should have read "passive dependent reaction."  The examiner explained that only upon having medical problems, namely low back pain which led to separation from employment, the Veteran presented with Axis I diagnoses of dysthymia and depression.  The examiner concluded that those diagnoses are not related to his dependent personality disorder diagnosed in service.   Rather, those Axis I diagnoses were related to his low back disability, which developed after service.

The February 2015 addendum opinion is entitled to substantial probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  The examiner explained that while the Veteran was treated in service for mental health problems, those problems were related to a personality disorder, not an Axis I disorder.  Further, the examiner explained that notations of a "passive depressive reaction" were typographical errors as such a disorder did not exist.  Rather, given the description of the Veteran's problems-which were personality disorder related-the Veteran experienced a "passive dependent reaction" during service.  The examiner also fully explained that Axis I symptoms were not shown until well after service, following his separation from employment due to low back problems.  Given the thorough explanation of the relevant evidence and clear opinion, the Board affords the February 2015 opinion substantial probative weight.

There is no competent evidence to the contrary.  To the extent the Veteran attributes his current psychiatric disorder to service, he is not competent to opine on the initial onset and etiology of his psychiatric disability, a matter that requires medical expertise.  

Further, the Board finds that there is no evidence that a psychosis developed during the first post-service year to allow for presumptive service connection.  See the November 1959 VA examination report.

Additionally, to the extent that the Veteran argues that service connection for a personality disorder is warranted, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  While service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995), there is no evidence or argument showing that an acquired psychiatric disorder has been superimposed upon a preexisting personality disorder.

Finally, regarding secondary service connection, the Veteran has asserted that his psychiatric disorder is secondary to his service-connected tinea versicolor.  See July 2012 Submission of Veteran.  As noted above, the Veteran is not competent to attest to a medical link between his tinea versicolor and acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nor has he provided competent evidence showing such a relationship between his disabilities.  To the contrary, the February 2015 VA examiner attributed the Veteran's acquired psychiatric disorder to his low back disability, which as detailed below is not service-connected.  Thus, service connection is not warranted for an acquired psychiatric disorder on a secondary basis. 

B. Low Back Disability

The Veteran contends that his current low back disability is related to service.

Treatment records show diagnoses of L4-5 herniated pulposus with disc bulge at 3-4 and spondylosis of the lumbar spine.  See August 1991 VA Treatment Record.  

Service treatment records do not reveal any complaints of low back pain.  Indeed, an August 1959 physical examination noted no spinal or costovertebral angle (CVA) tenderness.  Service treatment records show that the Veteran was hospitalized at Fort Jackson Army Hospital for an appendectomy, where a spinal tap was performed on him, in 1958.  Upon separation, the Veteran's spine was identified as normal upon clinical evaluation.  See September 1959 Report of Medical Examination.  Likewise, the Veteran himself denied any arthritis and did not note any low back problems at separation.  See September 1959 Report of Medical History.  

The Veteran has provided varying accounts of the etiology and the onset of his low back disability.  In his initial claim for service connection, the Veteran asserted that back pain began during basic training and he was hospitalized at Fort Jackson Army Hospital for back pain.  See April 1991 Claim.  Then, mere months later, in a Notice of Disagreement, the Veteran asserted that his back problems began after the spinal tap performed in service.  See May 1991 Notice of Disagreement.  Then, in August 1991, the Veteran again contended that his low back pain had its onset during boot camp.  See August 1991 VA Treatment Record.  

While the Veteran is competent to assert when his low back began, his assertions are not credible.  The Veteran has inconsistently stated that his low back pain began during basic training and that it also began following his in-service spinal tap, which was performed in conjunction with his appendectomy.  Given the Veteran's inconsistency regarding the onset of his low back pain, the Board finds his assertions regarding the onset of his back pain not credible.  See Cazula v. Brown, 7 Vet. App. 498 (1995) (consistency of evidence to be used in determining credibility).

The Board acknowledges the statement of the Veteran's sister, in which she asserted that she visited the Veteran regularly at Fort Jackson Army Hospital, where he purportedly suffered from a severe back injury.  See May 2012 E-Mail of M.D.M.  The Board, however, also finds this statement not credible.  Indeed, as discussed above, there is no evidence that the Veteran was ever hospitalized for a severe back injury during service.  Instead, as discussed above, the Veteran was hospitalized for appendicitis, and there is no indication of any back problems during his hospital stay.  Moreover, the Veteran himself did not report any low back problems during separation.  See September 1959 Report of Medical History.  Thus, the Veteran's sister's assertion that she visited the Veteran regularly at Fort Jackson Army Hospital for a severe back injury is inconsistent with the evidence of record and there is no credible and competent evidence that the Veteran suffered any low back injury in service and was hospitalized for such.  Given those inconsistencies, the Veteran's sister's statement regarding her regular visits to see the Veteran for a severe back injury in service is not credible. 

The Board also emphasizes the lengthy gap in time between the Veteran's service and his first complaint of back pain-over 30 years.  See June 1991 Claim.  While the Veteran asserts that he was treated for low back pain since 1960 and that back pain existed since service, see id, those assertions are not credible as there are no records documenting treatment for low back pain for decades after service.  Moreover, the Board also finds it significant that the Veteran did not include a back disability among those claimed on his initial October 1959 claim for benefit or subsequent March 1988 and July 1990 claims.  

Thus, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  While the Veteran was hospitalized in service for an appendectomy, and a spinal tap was performed at that time, there is no credible evidence that the Veteran experienced low back problems at that time.  Indeed, the Veteran's reports of low pack problems during service are inconsistent-he has argued that low back problems began during both basic training and as a result of his spinal tap.  Further, there is no evidence in the Veteran's service treatment records showing hospitalization for low back problems.  Further, the Board has noted the lengthy gap in time between the Veteran's first complaints of low back pain and service.  For those reasons, the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.



ORDER

A rating in excess of 30 percent for tinea versicolor is denied.

A rating in excess of 10 percent for appendectomy scar is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a low back disability is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


